DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
--“user device is to…” in claims 12, 14, 18-19 and 21;
--“user device is to…” in claim 23;
-- “encryption module to…” in claim 25;
-- “decryption module to…” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-3, 7-14, 18-23 and 25 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-3, 7-14, 18-23 and 25 are stated below.
Regarding independent Claims 1, 12 and 23, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “sharing at least one encrypted data object of a plurality of encrypted data objects of at least one first user device of a plurality of user devices stored in at least one cloud device with at least one second user device of the plurality of user devices through a key server using a Proxy Re-Encryption (PRE); generating a master secret key (MSK) at a time of registration with the key server; using the generated MSK to derive a private key; using a key generation function of the PRE to derive a public key; deriving a master secret key encryption key (MSKEK) to encrypt the MSK using at least one of a password and a passphrase selected by a user of the at least one first user device; sharing the encrypted MSK and the public key with the key server for storage, obtaining and decrypting the encrypted MSK from the key server with at least one of the password and the passphrase selected by the user of the at least one first user device; deriving the private key corresponding to the at least one first user device using the decrypted MSK; retrieving a public key corresponding to the at least one second user device from the key server; deriving the re-key using the private key corresponding to the at least one first user device, the public key corresponding to the at least one second user device and a re-key generation function of the PRE; and sharing the re-key with the key server marking as a key from the at least one first user device to the at least one second user device for sharing the at least one encrypted data object stored in the at least one cloud device with the at least one first user device” in combination with all the elements of the claims respectively. 
The dependent claims 2-3, 7-11, 13-14, 18-22 and 25 are allowable due to its dependence on independent claims 1, 12 and 23 respectively.

The closest prior art made of record are:
Wall et al. US2018/0316495 teaches a method and system for orthogonal access control system based on cryptographic operations provided by multi-hop proxy re-encryption (PRE) that strictly enforces only authorized access to data by groups of users, scalable to large numbers of users. Scalable delegation of decryption authority can be shared with a plurality of members of a group whether those members be users or devices, and members of a group can further create sub groups and delegate decryption authority to those members, whether users or devices. Members are granted access via generation of transform keys, and membership or access can be revoked merely be deleting the transform key.
Yoon et al. US2013/0322621 teaches a method and system for private key generation. A private key generation apparatus includes a root private key generation unit and a sub-private key generation unit. The root private key generation unit sets a root master key and predetermined parameters capable of generating private keys, and generates a first sub-master key set capable of generating a number of private keys equal to or smaller than a preset limited number. The sub-private key generation unit generates private keys with the root private key generation unit by receiving the first sub-master key set from the root private key generation unit, to generate a private key corresponding to a user ID using the first sub-master key set, and issues the private key to a user.
Huang et al. US2015/0381588 teaches a method and system for file sharing. Uploading, by a first terminal, each encrypted file to a server for saving, and receiving a uniform resource locator (URL) that is returned by the server and corresponds to a location for saving each encrypted file, generating a key package that includes a shared key and a URL that correspond to a file to be shared, and providing the key package for a second terminal, so that the second terminal acquires a corresponding encrypted file by using the URL in the key package, and decrypts the acquired encrypted file by using the shared key in the key package.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/
Primary Examiner, Art Unit 2495